Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO

TERMINATION AND FUTURE SHARING AGREEMENT

This Amendment No. 1 to Termination and Future Sharing Agreement (the
“Amendment”) entered into as of December 5, 2016 (the “Effective Date”), by and
among WLR-Greenbrier Rail Inc., a Delaware corporation (the “Company”) and
Greenbrier Leasing Company LLC, an Oregon limited liability company (“GLC” and
together with the Company, the “Parties”, and each, a “Party”).

WHEREAS, the Parties have entered into a Termination and Future Sharing
Agreement as of September 30, 2015 (the “Existing Agreement”);

WHEREAS, for the consideration to be paid as described herein, the Parties
hereto desire to amend the Existing Agreement to conclude and confirm as fully
performed certain of their covenants in the Existing Agreement on the terms and
subject to the conditions set forth herein; and

WHEREAS, pursuant to Section 7(c) of the Existing Agreement, the amendments
contemplated by the Parties must be contained in a written agreement signed by
each Party.

NOW, THEREFORE, in consideration of the premises set forth herein, the Parties
agree as follows:

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement.

2. Amendments to the Existing Agreement. As of the Effective Date, the Existing
Agreement is hereby amended as follows:

(a) Section 3 of the Existing Agreement is hereby replaced with the following
new Section 3:

Upon payment by GLC to the Company of Three Million Six Hundred Thousand Dollars
($3,600,000.00) in immediately available funds to an account designated by the
Company (the “Final Payment”), GLC shall have no obligation to make any Future
Distributions to the Company. All funds remaining in the Fleet Reserve (as
Residual Income or otherwise) as well as all future income related to the Lease
Fleet (whether Lease Income, income arising from a Lease Fleet Event, or
otherwise) shall be the exclusive property of GLC and the Company shall have no
rights thereto.



--------------------------------------------------------------------------------

EXECUTION COPY

(b) Section 4 of the Existing Agreement is hereby replaced with the following
new Section 4:

Upon payment by GLC to the Company of the Final Payment, all of GLC’s and the
Company’s respective obligations set forth in Section 4 of the Existing
Agreement shall be deemed performed in their entirety and each of GLC and the
Company shall have no further obligations to the other Party under Section 4 of
the Existing Agreement.

(c) Section 6 of the Existing Agreement is hereby amended by added to the end of
the existing paragraph therein the following sentence:

For avoidance of doubt, upon payment by GLC to the Company of the Final Payment
under that certain Amendment between GLC and the Company dated December 5, 2016
(the “Amendment”), the waiver and release in this Section 6 shall apply through
and including the date of the Amendment.

3. Limited Effect. Except as expressly provided in this Amendment, all of the
terms and provisions of the Existing Agreement are and will remain in full force
and effect and are hereby ratified and confirmed by the Parties. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Existing Agreement or as a waiver of or consent to any further or future action
on the part of either Party that would require the waiver or consent of the
other Party. On and after the Effective Date, each reference in the Existing
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof,” “herein”
or words of like import will mean and be a reference to the Existing Agreement
as amended by this Amendment.

4. Miscellaneous. Section 7 of the Existing Agreement is incorporated by
reference to this Amendment mutatis mutandis.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.

 

WLR-GREENBRIER RAIL INC. By:   /s/ Wendy Teramoto Name:   Wendy Teramoto Title:
  Managing Director GREENBRIER LEASING COMPANY LLC By:   /s/ Mark Rittenbaum
Name:   Mark Rittenbaum Title:   EVP, Commercial and Leasing Solely for purposes
of the Amendments to Section 6 of the Existing Agreement: WL ROSS-GREENBRIER
RAIL HOLDINGS I LLC By:   /s/ Wendy Teramoto Name:   Wendy Teramoto Title:  
Managing Director

 

3